DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a Non-Final action in response to an original application filed on 10/05/2020. Accordingly, claims 1-14 are currently pending. Claims 1, 14 and 15 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Samsung et al. (3GPP TSG-RAN2#101 Athens, Greece, Feb 26 — Mar 2, 2018)

Regarding claims 1, 14 and 15, a method performed by a wireless device in a wireless communication system, the method comprising:
receiving a conditional mobility configuration associated with multiple target cells from a serving node, wherein the conditional mobility configuration includes mobility commands for each of the multiple target cells, [Network gives configuration information carried in HO command to the UE earlier than actual HO time. This configuration information includes, at least the event for UE to execute the handover by itself, and information for accessing the target gNB, The network should maintain the candidate target cell information a priori so that early given handover command can include the candidate target cell access information, (Samsung et al., Pages 3 and 4)], 
receiving information on one target cell among the multiple target cells from the serving node, [The serving cell might have the information on the possible target cell which can be obtained through UE’s measurement report a priori (procedure 0 ~ 3), (Samsung et al., Pages 3 and 4)], 
and performing a mobility towards the one target cell based on a mobility command for the one target cell, [Serving cell received MR from UE finds the candidate target cells, and requests HO preparation to the target cell indicated in MR or requests leaving from target candidate cell list (procedure 4). Once serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRC Connection Reconfiguration message with the mobility Control Info IE (procedure 5). Still UE communicates with the serving cell. After some time, UE suffers from the sudden link drop and this drop is caught by the UE HO dedicated event, then UE directly synchronizes to the target cell through the RACH operation without MR to the serving cell (procedure 9). Then if UE has the UL grant from the target cell, it sends access request message to the target cell and target cell responds to the UE with corresponding response message (procedure 10-11). After the successful connection noticed by the target cells, data forwarding from the source cell to the target cell is done and data transmission is resumed between the target cell and UE (procedure 12), (Samsung et al., Page 4 Figure 1)]. 

Regarding claim 2, the method of claim 1, wherein the information on the one target cell is received via a low layer mobility command, [The network should maintain the candidate target cell information a priori so that early given handover command can include the candidate target cell access information, (Samsung et al., Page 4)].

Regarding claim 4, the method of claim 2, wherein the low layer mobility command includes a bitmap field, and wherein one bit among the bitmap field indicates the one target cell, [Samsung et al., Figure 1, Section 2, Ref # 2, 3, and 4].

Regarding claim 5, the method of claim 1, wherein the conditional mobility configuration includes a mobility triggering condition, [Proposal 1-1. (Condition) Within the HO message, the network may include a field defining a condition. If this condition is fulfilled, the UE executes the (conditional) HO to the concerned target cell, (Samsung et al., Page 5)].

Regarding claim 11, the method of claim 1, further comprising transmitting an acknowledgement to the information on the one target cell to the one target cell, [Samsung et al., Figure 1, Ref # 3, 4, 5 and 6].

Regarding claim 13, the method of claim 1, wherein the wireless device is in communication with at least one of a user equipment, a network, and/or autonomous vehicles other than the wireless device, [Samsung et al., Figure 1, UE is connected to “gNB1,2,3”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung et al. (3GPP TSG-RAN2#101 Athens, Greece, Feb 26 — Mar 2, 2018) in view of Yamada et al. (US 2017/0332437 A1).

Regarding claim 3, Samsung et al. teaches conditional handover, however Samsung et al. fails to explicitly teach that the low layer mobility command is one of a media access control 
Yamada et al. teaches that The UE 102 may receive a PDCCH that carries downlink control information (DCI). DCI in each PDCCH (or each EPDCCH) may use a DCI format that defines the fields of the DCI, (Yamada et al., Paragraph 69), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Samsung et al. by including that the low layer mobility command is one of a media access control (MAC) control element (CE) and/or downlink control information (DCI) on a physical downlink control channel (PDCCH), (Yamada et al., Paragraph 69), in order to improve communication flexibility and efficiency may be beneficial, (Yamada et al., Paragraph 5).

Regarding claim 6, the method of claim 5, further comprising transmitting mobility triggering information indicating the one target cell to the serving node before receiving the information on the one target cell from the serving node, when the mobility triggering condition is met for the one target cell, [The measurement control may trigger the UE 1802 to send 1881 a measurement report to the PeNB 1860a. The UE 1802 may be triggered to send 1881 the measurement report based on one or more rules (e.g., system information, a specification, etc.). Based on the measurement report and other information, the PeNB 1860a may decide 1883 to add another connection to the UE 1802. An example of other information may include radio resource management information, (Yamada et al., Paragraph 173)].

Regarding claim 7, the method of claim 6, wherein the mobility triggering information is one of a MAC CE and/or uplink control information (UCI) on a physical uplink control channel (PUCCH), [The measurements provided by the PeNB 1860a may assist in controlling the UE's 1802 connection mobility. The PeNB 1860a may then send 1877 a measurement control to the UE 1802. The PeNB 1860a may send 1879 an uplink allocation to the UE 1802 via layer 1 (L1)/layer 2 (L2) signaling (e.g., PDCCH, a MAC control element), (Yamada et al., Paragraph 172)].

Regarding claim 8, the method of claim 6, wherein the mobility triggering information includes a measurement result on the one target cell, [The measurement control may trigger the UE 1802 to send 1881 a measurement report to the PeNB 1860a. The UE 1802 may be triggered to send 1881 the measurement report based on one or more rules (e.g., system information, a specification, etc.). Based on the measurement report and other information, the PeNB 1860a may decide 1883 to add another connection to the UE 1802. An example of other information may include radio resource management information, (Yamada et al., Paragraph 173)].

Regarding claim 9, the method of claim 1, further comprising receiving information on another target cell among the multiple target cells from the serving node, [The serving cell might have the information on the possible target cell which can be obtained through UE’s measurement report a priori (procedure 0 ~ 3), (Samsung et al., Pages 3 and 4)],
[RRC may be responsible for the establishment, maintenance and release of an RRC connection between the UE 802 and the E-UTRAN 835, including allocation of temporary identifiers between the UE 802 and the E-UTRAN 835 and configuration of SRBs for RRC connection, etc. RRC may be responsible for the establishment, configuration, maintenance and release of point-to-point RBs, (Yamada et al., Paragraph 132)].

Regarding claim 10, the method of claim 9, further comprising releasing the mobility command for another target cell, [RRC may be responsible for the establishment, maintenance and release of an RRC connection between the UE 802 and the E-UTRAN 835, including allocation of temporary identifiers between the UE 802 and the E-UTRAN 835 and configuration of SRBs for RRC connection, etc. RRC may be responsible for the establishment, configuration, maintenance and release of point-to-point RBs, (Yamada et al., Paragraph 132)].

Regarding claim 12, the method of claim 1, further comprising receiving a PDCCH addressed to an identifier (IE) of the wireless device from the one target cell, upon which the mobility towards the one target cell is successfully ends, [the UE 102 may receive a PDCCH that carries downlink control information (DCI). DCI in each PDCCH (or each EPDCCH) may use a DCI format that defines the fields of the DCI, (Yamada et al., Paragraph 69)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor. Joseph Avellino can be reached at 571-272-3905. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478